ORDER

PER CURIAM.
Defendant appeals after pleading guilty to one count of possession of a controlled substance in a correctional facility, § 217.360, RSMo 1994. The court sentenced him in accordance with the plea agreement to a prison term of four years to run concurrently with the sentence he was then serving. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value *297nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).